Citation Nr: 1423370	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for bilateral pes planus.

2. Entitlement to an increased disability rating in excess of 10 percent for status-post stress fracture, left foot (including claims for left ankle inversion and sprain). 

3. Entitlement to a separate rating in excess of 10 percent for residuals of a left ankle injury.

4. Entitlement to an increased disability rating in excess of 10 percent for mechanical low back pain with degenerative changes at L5-S1. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986 and April 1987 to April 2003. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran was afforded a Travel Board hearing before the undersigned Acting  Veterans Law Judge in August 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  The Board remanded the left foot, mechanical low back pain, and pes planus increased rating issues for additional development in March 2011.  

The Board notes that in July 2011, the Appeals Management Center assigned a separate 10 percent rating for a left ankle injury residual, effective January 13, 2009, stemming from the Veteran's claim for entitlement to an increased disability rating in excess of 10 percent for status-post stress fracture, left foot (including claims for left ankle inversion and sprain).  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39(1993).

The issue of entitlement to an increased disability rating in excess of 10 percent for mechanical low back pain with degenerative changes at L5-S1 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran's bilateral pes planus is no more than moderate in nature.  There is no evidence of severe pes planus with objective evidence of marked deformity, swelling on use of the feet, or characteristic callosities.

2. The Veteran's status-post stress fracture, left foot (including claims for left ankle inversion and sprain) is manifested by no more than a moderate foot injury.

3. The Veteran's residuals of a left ankle injury is manifested by pain and limitation of motion with no more than a moderate disability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

2. The criteria for a rating in excess of 10 percent status-post stress fracture, left foot (including claims for left ankle inversion and sprain) have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284 (2013).

3. The criteria for an initial separate rating in excess of 10 percent for residuals of a left ankle injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2009, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim, his and VA's respective duties for obtaining evidence, and the notice requirements pursuant to Dingess.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all post-service treatment records identified by the Veteran.  The Veteran was afforded VA examinations in May 2009, and pursuant to the March 2011 Board remand, additional examinations were conducted in April 2011.  The Board finds the VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria. 38 C.F.R. § 3.159(c)(4).

The Veteran also, as previously mentioned, has testified at a hearing before the Board in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. 

Here, during the hearing, the presiding Acting Veterans Law Judge elicited testimony to support the Veteran's claims and sought to identify any pertinent evidence not then currently of record that might tend to substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of that hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicating this claim on the current record.

Accordingly, the Board finds that VA's duty to assist has been met.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits of the Claims

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2) (2013).  In this case, as the Veteran filed his claims in January 2009, VA must review the evidence of record from January 2008, to determine if there was an ascertainable increase in the Veteran's service-connected disabilities.  In so doing, the Board must also consider all potentially applicable regulations.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with any normal excursion, strength, speed, coordination and endurance.   It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. Part 4, § 4.40 (2013).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service- connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The words "slight," "moderate," and "severe" are not defined in the rating schedule.   Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral pes planus

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a (2013).  The Veteran's bilateral foot disability is rated under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013). 

The Veteran's bilateral pes planus has been evaluated as 10 percent disabling.  As noted above, a 30 percent evaluation requires a bilateral foot disability be manifested by severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran underwent a VA examination of his feet in May 2009.  The identified symptoms in the left foot included pain when standing, walking, and at rest; heat while standing and walking; stiffness while standing and walking; fatigability while standing and walking; weakness while standing and walking, and lack of endurance while standing and walking.  There was no swelling, redness, or instability.  There was evidence of painful motion, tenderness, weakness and abnormal weight bearing.  The Veteran's right foot reported pain, heat, and tenderness but no swelling, redness, stiffness, fatigability or lack of endurance.  

A physical examination of the left foot revealed presence of forefoot malalignment but no midfoot malalignment.  There was moderate pronation.  An arch was present on non-weight bearing and weight bearing with no pain on manipulation.  Left heel valgus was 10 degrees and was not correctable by manipulation.  The weight bearing line was over the great toe.  The examiner noted there was mild to moderate pronation of the arch and the Achilles alignment was mildly displaced with weight bearing.  There was no muscle atrophy of the foot.  

A physical examination of the right foot revealed right Achilles alignment was normal for both weight and non-weight bearing.  There was forefoot malalignment but no midfoot malalignment.  There was moderate pronation in the right foot with an arch present on weight and non-weight bearing.  There was no pain on manipulation.  The right heel valgus was 5 degrees and the location of the weight bearing line was in the medial to great toe.  There was no muscle atrophy in the right foot.  X-rays of the bilateral feet showed probable mild pes planus with no acute pathology.  The diagnoses included bilateral pes planus and status post stress fracture on left foot with left ankle inversion and sprain.  It was noted these disabilities had significant effects on his occupation with severe effects on sports and exercise.  The left ankle disability impact was caused by decreased mobility, strength, and pain in the lower extremity.  It is also noted the Veteran was a sergeant employed fulltime and he did not lose time from work over the last twelve months. 

The Veteran was afforded a VA examination in April 2011 where he reported his bilateral feet had become progressive worse since his injury during service.  There was no history of foot related hospitalization of surgery or foot related neoplasm.  He reported symptoms, bilaterally and all from the knees down, of pain, swelling, heat, stiffness, fatigability, weakness, and lack of endurance.  No redness was identified.  The Veteran's functional limitations of standing was he was able to stand for a minute.  He stated his left foot symptoms were the same as in the right foot only worse.  A physical examination of the bilateral feet revealed no evidence of painful motion, swelling, instability, or abnormal weight bearing, but did have symptoms of marked tenderness to mild palpation of the entire left foot and minimal strength in the extensor hallucis longus/flexor hallucis longus muscle.  The Achilles alignment showed normal non-weight bearing and inward bowing.  There were no forefoot or midfoot malalignment.  There was mild pronation.  There was an arch present on non-weight bearing was mild on the left foot and mild to moderate on the right foot but no arch was present on weight bearing.  There was pain on manipulation with valgus angulation on the os calcis in relationship to the long axis of the tibia/fibula.  The heel valgus was 10 degrees on the left and 5 degrees on the right.  There was no muscle atrophy on the feet and no hallux valgus.  An X-ray revealed bilateral pes planus and mild bilateral osteoarthritis of the first digit metatarsophalangeal joints.  

The Veteran stated he was a photographer as a sheriff's deputy and was currently employed fulltime but lost four weeks of work during the past twelve months due to pain.  The examiner, however, noted that the Veteran's "feet do not demonstrate a problem that would be expected to significantly limit his function.  The symptoms described are not physiologically explained by the findings."

Review of the evidence demonstrates tenderness and mild pronation with no more than a moderate flatfoot disability.  There overall evidence does not demonstrate severe flatfoot with objective evidence of marked deformity pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities as contemplated by a higher evaluation.  Thus, an evaluation in excess of the current 10 percent rating is not warranted during the applicable period on appeal. 

The Board finds a separate rating for osteoarthritis of the feet would violate the prohibition against pyramiding ratings since as the present rating under Diagnostic Code 5276 includes consideration of pain on manipulation and use of the feet.  The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they do not provide a basis for a higher or separate rating.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's pes planus.  Accordingly, these rating codes are not for application.  Likewise, the evidence of record do not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones and Diagnostic Codes 5278 (claw foot) and 5283 (tarsal, or metatarsal bones, malunion of, or nonunion of) are not for application.  The preponderance of the evidence is against the Veteran's pes planus claim.

Status-post stress fracture, left foot (including claims for left ankle inversion and sprain) and separate evaluation for residuals of a left ankle injury

The Veteran contends that he is entitled to a higher evaluation for his service-connected status-post stress fracture of the left foot (including claim for left ankle inversion and sprain), which is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  

VA regulations also provide that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, Diagnostic Code 5165.  This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level.  38 C.F.R. § 4.68 (2013).

Under Diagnostic Code 5284 (other foot injuries), a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, and a 30 percent evaluation warranted for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5284.

Regarding the assignment of the disability rating of the residuals of a left ankle injury, given the effective date of the award, the 10 percent rating is now the initial rating assigned.  Diagnostic Code 5271 provides that limited motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  See 38 C.F.R. § 4.71a, DC 5271.  Normal range of ankle dorsiflexion is from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Board notes that evidence of record regarding the VA examinations of the Veteran's left foot disability was addressed in the discussion above for the pes planus evaluation.  The evidence shows the Veteran underwent a VA examination for the left ankle in May 2009 and reported that his left ankle pain had progressively worsen.  He also reported symptoms of giving way, instability, pain, stiffness, and weakness.  There were no episodes of dislocation, subluxation, locking, or effusions.  Symptoms of inflammation included warmth, swelling and tenderness.  He reported moderate flare-ups of joint disease every two to three week lasting hours.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He is able to stand up to one hour and there was no evidence of limitations to walking.  The Veteran stated he used a cane. 

A physical examination revealed the Veteran had an antalgic gait.  There was abnormal left shoe wear pattern on the outside edge of the heel.  There was no inflammatory arthritis.  The examiner found bony joint enlargement, tenderness, pain at rest, abnormal motion, and guarding of movement.  There was no ankle instability or tendon abnormality.  The left ankle had mild valgus angulation.  Range of motion studies revealed 15 degrees of left dorsiflexion and 31 degrees of left plantar flexion with objective evidence of pain with active motion.  There was also objective evidence of pain following repetitive motion.  The range of motion after repetitive motion revealed 14 degrees of left dorsiflexion and 28 degrees of left plantar flexion.  There was no evidence of joint ankylosis.  X-rays were unremarkable, bilaterally. 

The Veteran underwent a VA examination in April 2011 and reported constant pain in the left ankle.  The Veteran's symptoms included deformity, giving way, instability, pain, stiffness, weakness, incoordination, and burning.  He stated he could not confirm whether he experienced dislocation or subluxation and that he could not move the ankle at all.  There was no effusion but he had symptoms of inflammation to include warmth, redness, swelling, and tenderness.  There were no constitutional symptoms of arthritis and no evidence of any functional limitation on walking.

A physical examination revealed a normal gait and without other evidence of abnormal weight bearing.  There was no inflammatory arthritis.  The examiner noted the Veteran had tenderness in the left ankle and active ankle motion non-weight bearing, but that the arc of motion was not accurately testable.  There was marked tenderness to mild palpation of the medial and lateral bone and soft tissues.  There was no ankle instability and no tendon abnormality.  The angulation was 10 degrees valgus.  There was no joint ankylosis.  X-rays revealed a normal exam of the bilateral ankles.  The examiner noted that the Veteran's "ankles do not demonstrate a problem that would be expected to significantly limit his function.  The symptoms described are not physiologically explained by the findings."

Based upon the evidence of record, the Board finds a rating in excess of 10 percent is not warranted for the Veteran's status-post stress fracture, left foot (including claims for left ankle inversion and sprain).  Upon review of the evidence of record, the Board finds that the next higher, 20 percent, rating is not warranted because the medical and lay evidence does not reflect a moderately severe left foot injury disability.  It is significant to note that the Veteran's compensable rating for bilateral pes planus, to some extent, includes consideration for overlapping symptoms such as pain for which evaluations under different diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

The Board has considered the assertions raised by the Veteran regarding the severity of this left foot disability status-post stress fracture, but finds the objective medical findings and the opinion of the April 2011 VA examiner to be persuasive.  Moreover, no other diagnostic code provides a basis for assignment of a higher or separate rating for his service-connected left foot disability.  Disabilities of the foot are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  The other diagnostic codes, including for osteoarthritis of the left foot, are not applicable to the Veteran's service-connected status-post stress fracture of the left foot because his current rating equals or exceeds the maximum rating allowed under those rating codes or because the criteria are not applicable or would violate the prohibition against pyramiding ratings. 

The Board also notes that a separate 10 percent rating has been assigned under Diagnostic Code 5271: moderate ankle limitation of motion.  The Board has considered the medical and lay evidence of record, and finds no more than a moderate left ankle disability.  The Veteran reported having persistent pain in the left ankle, along with giving way, instability, stiffness, weakness, an incoordination.  The objective physical examination evidence, however, shows the Veteran has active ankle motion non-weight bearing but that the arc of motion was not accurately testable.  The examiner further stated that the Veteran's ankles did not demonstrate a problem that would be expected to significantly limit his function.  The Board finds the April 2011 VA examiner's report to be persuasive and that the preponderance of the evidence demonstrates no more than moderate left ankle limitation of motion.

The criteria for the next higher 20 percent rating under DC 5271 for ankle limitation of motion are not met.  The Veteran's left ankle manifests limitation of motion most appropriately characterized as moderate rather than marked pursuant to Diagnostic Code 5271.  While the Veteran does experience ankle pain, the pain does not raise to the level of a marked limitation of motion of the ankle under Diagnostic Code 5271.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2013) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

Therefore, the Board finds that the record presents no basis for assignment of a higher rating for the Veteran's status-post stress fracture, left foot (including claims for left ankle inversion and sprain) based on any applicable Diagnostic Code or for an increased separate rating for the residuals of a left foot injury.  Accordingly, ratings in excess of 10 percent are not warranted.


Extraschedular consideration and entitlement to a total disability rating based on individual unemployability

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the Veteran's service-connected disorders are adequately rated under the applicable criteria and that there is no evidence these disorder have resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  The Veteran is presently employed full time and the April 2011 VA examiner's opinion is persuasive that there is no indication of a marked interference with employment due to a service-connected disability.  There is no probative evidence of an exceptional or unusual clinical picture.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus is denied.

Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, left foot (including claims for left ankle inversion and sprain) is denied

Entitlement to a separate evaluation in excess of 10 percent for residuals of a left ankle injury is denied.


REMAND

Unfortunately, another remand is required in this case as to the issue of entitlement to an increased disability rating in excess of 10 percent for mechanical low back pain with degenerative changes at L5-S1.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its March 2011 remand the Board noted that a May 2009 VA examination report documented a history of urinary urgency, urinary frequency, nocturia, erectile dysfunction, numbness and paresthesias, as well as leg or foot weakness.  The Board found that it was necessary to address whether that symptomatology was due to the Veteran's service-connected mechanical low back pain with degenerative changes at L5-S1.  The remand directives included that the Veteran be provided an examination that addressed whether any neurologic abnormalities were associated to the service-connected low back disability.  Although an April 2011 VA spine examination report noted there was a history of urinary incontinence, urinary urgency, urinary frequency, nocturia and erectile dysfunction and provided a diagnosis of "acute on chronic [l]eft S1 radiculopathy and possible right chronic L5-S1 radiculopathy," the examiner provided no comments as to the etiology of any manifest neurologic abnormalities.  It was further noted, in essence, that an electromyography (EMG) study may help sort out some findings not physiologically explained by his current pathology.

The Board also notes that a June 2009 VA treatment report noted that an EMG study of the upper and lower extremities was to be scheduled.  A copy of this report is not included in the available record.  Therefore, additional development as to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment pertinent to the issue remaining on appeal, to include any reports associated with a EMG study in 2009.

If any requested record are not available, or the search for any such record otherwise yields negative results, that fact must clearly be documented in the claims file.  Notice must be provided to the Veteran and his representative and must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and a notice that the Veteran is ultimately responsible for providing the evidence.  

2.  Once all outstanding records have been obtained and associated with the record, schedule the Veteran with a VA examination with the appropriate medical specialist for an opinion as to the severity of his mechanical low back pain with degenerative changes at L5-S1.  The examiner should identify all orthopedic and neurologic symptoms associated with the service-connected back disability and provide ranges of joint motion in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  A specific opinion must be provided addressing whether any urinary incontinence, urinary urgency, urinary frequency, nocturia, or erectile dysfunction may be attributable to the service-connected low back disability.  All necessary tests and studies should be conducted and an explanation must be provided if it is determined that an EMG study is not necessary.  

The examiner must review the claims file and must note that review in the report.  Opinions should be provided based on examination findings, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, the issue remaining on appeal should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


